PER CURIAM
In this dependency case, mother appeals a juvenile court judgment terminating her parental rights to her daughter on the ground of unfitness, ORS 419B.504. We reject without written discussion mother’s first assignment of error. In her second assignment of error, mother contends that the juvenile court erred in terminating her parental rights because the Department of Human Services (DHS) failed to establish by clear and convincing evidence that she is presently unfit to parent by reason of “conduct or condition seriously detrimental to the child,” that integration of the child into mother’s care is improbable within a reasonable time due to conduct or conditions not likely to change, and that termination is in the best interests of the child. ORS 419B.504; ORS 419B.500.
A discussion of the facts of this case would not benefit the bench, the bar, or the public. On de novo review, ORS 19.415(3)(a), we conclude that the juvenile court properly terminated mother’s parental rights for unfitness under ORS 419B.504 and that termination is in the best interests of the child.
Affirmed.